DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This communication is in response to the amendment filed on 06/04/2021. Claims 1-15, 17-18 are pending. Claim 16 is cancelled. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/30/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 14-15, 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Bacich (US4733945, cited on record), and further view of Sasao (US20020001323A1, cited on record).
Independent claim 1, Bacich  teaches an assembly for mounting an optical element in an optical system ([Col. 3;60:65]) , comprising: 

a plurality of flexible metal members ([col. 5; 3:9] flexures e.g. 22), 
each flexible metal member comprising a first end affixed to or integrally extending from the mount (Figs. 2-3, i.e. thicker anchoring part of e.g. 22 at 85), and 
 	a free end defining a bearing surface (Figs. 2-3, i.e. opposite end of 22 with seat structure 29), 
 	the free end (Figs. 2-3, end surface from 29 extending perpendicularly away from e.g. 25) radially inward of the mount (Figs. 2-3, i.e. lens seat 29 is extending radially inward Figs. 2-3, and has a free end surface extending perpendicularly away from e.g. 25), and 
 	each flexible metal member comprising a cantilever member (Figs 2-3; such as the arm 25 and seat structure portion 29) with a first portion and a second portion extending between the first end and the free end (Figs. 2-3; as first anchoring part of e.g. 25 at first end near e.g. 85, and second part of e.g. 25 joining with seat e.g. 29, as seen in Figs. 2-3), 
 	the first portion extending in a first direction, the second portion extending in a second direction such that the first direction is different from the second direction (Figs 2-3; as first anchoring part of e.g. 25 extending in thickness direction and axial direction, while second part seat e.g. 29 is extending in radial direction which is different, as seen in Figs 2-3), and 
a curved portion of the flexible metal member connecting the first portion with the second portion (Figs 2-3; i.e. as curved portion of 25 between the anchoring part and the seat part 29, as clearly depicted in Figs. 2-3) and 
an optical element (optical e.g. 36) joined to the bearing surfaces of the plurality of flexible metal members with an adhesive ([col. 5; 34:41] the lens joined to opposite end of 22 with seat structure 29 with an adhesive 40), wherein the bearing surfaces of the plurality of flexible metal members support the optical element ([col. 5; 34:41] i.e. the opposite end of 22 with seat structure 29 support the lens e.g. 36).
Bacich does not explicitly teach an optical element joined with an inorganic adhesive.
However, Sasao teaches an optical element joined with an inorganic adhesive (Fig. 3; [0004] “an organic adhesive such as epoxy, silicon, etc., is used for fixing a temperature sensing component such as a Peltier element, a thermistor, etc., and an optical component such as a lens, an optical fiber, etc., within a package”. [0029] “The semiconductor laser unit in the third embodiment uses an inorganic adhesive to fix a lens 23 and a fiber 22 which are optical components”. Here an optical element such as lens e.g. 23 is bonded to heat spreader e.g. 13 surface, spreader surface needs to be metallic since the disclosure requires conductivity and heat radiation between e.g. 13-15. [0008] Inorganic adhesive that have at least alumina, zirconia or are metal oxides). 
Therefore, Sasao teaches an optical element joined with an inorganic adhesive as it enables preventing a change in the transmission factor of the optical component, a reduction in optical output, and occurrence of optical noise due to the adhesion of organic gases to the optical component, and obtaining an optical output whose reliability is high up to high output (0013). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use an inorganic adhesive as taught by Sasao into the system of Bacich, such adhesive materials are known in the art for the purpose preventing a change in the transmission factor of the optical component, a reduction in optical output, and occurrence of optical noise due to the adhesion of organic gases to the optical component, and obtaining an optical output whose reliability is high up to high output (Sasao, [0013]).

Claim 2, Bacich, Sasao combination teaches the invention of Claim 1, wherein the mount has a ring-shape (Bacich; see Fig. 1-3 for the ring shape lens mount).
 
Claim 3, Bacich, Sasao combination teaches the invention of Claim 1, wherein the flexible metal members are integrally formed with the mount from a monolithic metal body (Bacich; see Fig. 1-3, [Col. 5;3:5], [Col. 5;10:12] flexures e.g. 22 are formed with mount e.g. 85 from a monolithic metal body).
 
Claim 4, Bacich, Sasao combination teaches the invention of Claim 1, wherein the mount includes attachment features for affixing the mount to an optical system (Bacich; see Figs. 2-3, [col. 4;55:57] includes attachment features e.g. holes 30-35 for affixing the mount to an optical system).
 
Claim 5, Bacich, Sasao combination teaches the invention of Claim 1, wherein the mount includes holes for affixing the mount to an optical system (Bacich; see Figs. 2-3, [col. 4;55:57] includes attachment features e.g. holes 30-35 for affixing the mount to an optical system).

Claim 6, Bacich, Sasao combination teaches the invention of Claim 1, wherein the flexible metal members are integral portions of a retainer having a ring-shaped wall abutting and secured to an inner circumferential wall of the mount (Bacich; see Fig. 1-3; flexible metal members e.g. 22 are integral portions of a retainer having a ring-shaped wall e.g. inner wall of 85 abutting and secured to an inner circumferential wall of the mount e.g. 29).  
Claim 7, Bacich, Sasao combination teaches the invention of Claim 1, wherein the curved portion is an  inflection point between the first portion and the second portion (Bacich; Figs 2-3; i.e. as curved portion of 25 between the anchoring part and the seat part 29 can be is considered the inflection point, as clearly depicted in Figs. 2-3).  
Claim 14, Bacich, Sasao combination teaches the invention of Claim 1, Bacich does not explicitly disclose wherein the inorganic adhesive comprises metal oxides.  
However, Sasao teaches wherein the inorganic adhesive comprises metal oxides (Fig. 3; Fig. 3; [0004] “an organic adhesive such as epoxy, silicon, etc., is used for fixing a temperature sensing component such as a Peltier element, a thermistor, etc., and an optical component such as a lens, an optical fiber, etc., within a package”. [0029] “The semiconductor laser unit in the third embodiment uses an inorganic adhesive to fix a lens 23 and a fiber 22 which are optical components”. Here an optical element such as lens e.g. 23 is bonded to heat spreader e.g. 13 surface, spreader surface needs to be metallic since the disclosure requires conductivity and heat radiation between e.g. 13-15. [0008] Inorganic adhesive that have at least alumina or silica are metal oxides). 
Therefore, Sasao teaches wherein the inorganic adhesive comprises metal oxides as it enables preventing a change in the transmission factor of the optical component, a reduction in optical output, and occurrence of optical noise due to the adhesion of organic gases to the optical component, and obtaining an optical output whose reliability is high up to high output (0013). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use wherein the inorganic adhesive comprises metal oxides as taught by Sasao into the system of Bacich, such adhesive materials are known in the art for the purpose preventing a change in the transmission factor of the optical component, a reduction in optical output, and occurrence of optical noise due to the adhesion of organic gases to the optical component, and obtaining an optical output whose reliability is high up to high output (Sasao, [0013).
Claim 15, Bacich, Sasao combination teaches the invention of Claim 14, Bacich does not explicitly disclose wherein the metal oxides are selected from oxides of zinc, tin, aluminum, indium, iron, tungsten, titanium, silicon, silicon nitride, boron, boron nitride, copper, silver, yttrium, rare earth ions and combinations thereof.  
However, Sasao teaches bonding an optical element, wherein the metal oxides are selected from oxides of aluminum, silicon (Fig. 3; Fig. 3; [0004] “an organic adhesive such as epoxy, silicon, etc., is used for fixing a temperature sensing component such as a Peltier element, a thermistor, etc., and an optical component such as a lens, an optical fiber, etc., within a package”. [0008] “It is desirable that the inorganic adhesive have at least one of alumina, zirconia, or silica as its main component”. [0029] “The semiconductor laser unit in the third embodiment uses an inorganic adhesive to fix a lens 23 and a fiber 22 which are optical components”. Here an optical element such as lens e.g. 23 is bonded to heat spreader e.g. 13 surface, spreader surface needs to be metallic since the disclosure requires conductivity and heat radiation between e.g. 13-15. [0008] Inorganic adhesive that have at least alumina, or silica are metal oxides). 
Therefore, Sasao teaches bonding an optical element, wherein the metal oxides are selected from oxides of aluminum, silicon as it enables preventing a change in the transmission factor of the optical component, a reduction in optical output, and occurrence of optical noise due to the adhesion of organic gases to the optical component, and obtaining an optical output whose reliability is high up to high output (0013). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use bonding an optical element, wherein the metal oxides are selected from oxides of aluminum, silicon as taught by Sasao into the system of Bacich, such adhesive materials are known in the art for the purpose preventing a change in the transmission factor of the optical component, a reduction in optical output, and occurrence of optical noise due to the adhesion of organic gases to the optical component, and obtaining an optical output whose reliability is high up to high output (Sasao, [0013).
Claim 17, Bacich, Sasao combination teaches the invention of Claim 1, wherein each cantilever member is radially inward of the mount (Bacich; Figs. 2-3; each cantilever member such as the arm 25 and seat structure portion 29, are radially inward of the mount e.g. 22).  
Claim 18, Bacich, Sasao combination teaches the invention of Claim 1, wherein the bearing surfaces of the plurality of flexible metal members hold the optical element such that the optical element is disposed on the bearing surfaces (Bacich; see Fig. 4; [col. 5;3:5] bearing surfaces of the plurality of flexure metal members 22 is integral with the inner wall of the lens cell 85. Extending radially inward from the flexure 22, and attached thereto, is the lens seat 29).
Claims 8-13 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Bacich (US4733945, cited on record), Sasao (US20020001323A1, cited on record), as applied to claim 1 above, and further in view of Kuramachi et al. (US20050074039A1, cited on record).
Claim 8, Bacich, Sasao combination teaches the invention of Claim 1, Bacich further teaches wherein adhesion between the optical element and the flexible metal members (Bacich; see Fig. 2-3; [col. 5; 34:41]).  
Bacich, Sasao does not explicitly teach wherein adhesion is enhanced by providing an adhesion promoting coating on a bonding surface of the optical element.  
In an analogous optics field of endeavor such as laser modules known comprising a semiconductor laser device, a collimating lens, a focusing lens.
However, Kuramachi teaches an adhesion is enhanced by providing an adhesion promoting coating on a bonding surface of the optical element ([0039] “silane coupling agent is thought to chemically bond the adhesive composition to the optical components and to an inorganic fixture and a metal fixture used for fixing the components thereon”).
Therefore, Kuramachi teaches an adhesion is enhanced by providing an adhesion promoting coating on a bonding surface of the optical element as it enables strength and durability of adhesion ([0039]). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include adhesion is enhanced by providing an adhesion promoting coating on a bonding surface of the optical element as taught by Kuramachi into the system of Bacich, Sasao for the purpose using together a silane coupling agent, adhesion strength and durability of adhesion can be improved (Kuramachi, [0039]).
Claim 9, Bacich, Sasao combination teaches the invention of Claim 1, Bacich further teaches wherein adhesion between the optical element and the flexible metal member, and providing an adhesion promoting coating on the bearing surface of the flexible metal member (Bacich; see Fig. 2-3; [col. 5; 34:41]).  
Bacich, Sasao does not explicitly teach wherein adhesion is enhanced by providing an adhesion promoting coating on the bearing surface of the metal member.
In an analogous optics field of endeavor such as laser modules known comprising a semiconductor laser device, a collimating lens, a focusing lens.
However, Kuramachi teaches wherein adhesion is enhanced by providing an adhesion promoting coating on the bearing surface of the metal member ([0039] “silane coupling agent is thought to chemically bond the adhesive composition to the optical components and to an inorganic fixture and a metal fixture used for fixing the components thereon” Promoting coating are used within metal fixtures).
Therefore, Kuramachi teaches wherein adhesion is enhanced by providing an adhesion promoting coating on the bearing surface of the metal member as it enables strength and durability of adhesion ([0039]). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have wherein adhesion is enhanced by providing an adhesion promoting coating on the bearing surface of the metal member as taught by Kuramachi into the system of Bacich, Sasao for the purpose using together a silane coupling agent, adhesion strength and durability of adhesion can be improved (Kuramachi, [0039]).

Claim 10, Bacich, Sasao combination teaches the invention of Claim 1, Bacich further teaches wherein adhesion between the optical element and the flexible metal member, and providing an adhesion on the bearing surfaces of the flexible metal members (Bacich; see Fig. 2-3; [col. 5; 34:41]).
Bacich, Sasao does not explicitly teach does not explicitly teach wherein adhesion promoting coating on both bonding surfaces of the optical element and the bearing surfaces of the metal members.
In an analogous optics field of endeavor such as laser modules known comprising a semiconductor laser device, a collimating lens, a focusing lens.
However, Kuramachi teaches wherein adhesion promoting coating on both bonding surfaces of the optical element and the bearing surfaces of the metal members ([0039] “silane coupling agent is thought to chemically bond the adhesive composition to the optical components and to an inorganic fixture and a metal fixture used for fixing the components thereon” Promoting coating are used within metal fixtures).
Therefore, Kuramachi teaches wherein adhesion promoting coating on both bonding surfaces of the optical element and the bearing surfaces of the metal members as it enables strength and durability of adhesion ([0039]). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have wherein adhesion promoting coating on both bonding surfaces of the optical element and the bearing surfaces of the metal members as taught by Kuramachi into the system of Bacich, Sasao for the purpose using together a silane coupling agent, adhesion strength and durability of adhesion can be improved (Kuramachi, [0039]).

Claim 11, Bacich, Sasao, Kuramachi combination teaches the invention of Claim 8, Bacich, Sasao does not explicitly disclose wherein the adhesion promoting coating is comprised of titanates, zirconates or silanes. 
In an analogous optics field of endeavor such as laser modules known comprising a semiconductor laser device, a collimating lens, a focusing lens.
However, Kuramachi teaches wherein the adhesion promoting coating is comprised of titanates, zirconates or silanes ([0039] “silane coupling agent is thought to chemically bond the adhesive composition to the optical components and to an inorganic fixture and a metal fixture used for fixing the components thereon” Promoting coating are used within metal fixtures).
Therefore, Kuramachi teaches wherein the adhesion promoting coating is comprised of titanates, zirconates or silanes as it enables strength and durability of adhesion ([0039]). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have wherein the adhesion promoting coating is comprised of titanates, zirconates or silanes as taught by Kuramachi into the system of Bacich, Sasao for the purpose using together a silane coupling agent, adhesion strength and durability of adhesion can be improved (Kuramachi, [0039]).
Claim 12, Bacich, Sasao, Kuramachi combination teaches the invention of Claim 9, Bacich, Sasao does not explicitly disclose wherein the adhesion promoting coating is comprised of titanates, zirconates or silanes.  
In an analogous optics field of endeavor such as laser modules known comprising a semiconductor laser device, a collimating lens, a focusing lens.
However, Kuramachi teaches wherein the adhesion promoting coating is comprised of titanates, zirconates or silanes ([0039] “silane coupling agent is thought to chemically bond the adhesive composition to the optical components and to an inorganic fixture and a metal fixture used for fixing the components thereon” Promoting coating are used within metal fixtures).
Therefore, Kuramachi teaches wherein the adhesion promoting coating is comprised of titanates, zirconates or silanes as it enables strength and durability of adhesion ([0039]). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have wherein the adhesion promoting coating is comprised of titanates, zirconates or silanes as taught by Kuramachi into the system of Bacich, Sasao for the purpose using together a silane coupling agent, adhesion strength and durability of adhesion can be improved (Kuramachi, [0039]).
Claim 13, Bacich, Sasao, Kuramachi combination teaches the invention of Claim 10, Bacich, Sasao does not explicitly disclose wherein the adhesion promoting coating is comprised of titanates, zirconates or silanes.  
In an analogous optics field of endeavor such as laser modules known comprising a semiconductor laser device, a collimating lens, a focusing lens.
However, Kuramachi teaches wherein the adhesion promoting coating is comprised of titanates, zirconates or silanes ([0039] “silane coupling agent is thought to chemically bond the adhesive composition to the optical components and to an inorganic fixture and a metal fixture used for fixing the components thereon” Promoting coating are used within metal fixtures).
Therefore, Kuramachi teaches wherein the adhesion promoting coating is comprised of titanates, zirconates or silanes as it enables strength and durability of adhesion ([0039]). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have wherein the adhesion promoting coating is comprised of titanates, zirconates or silanes as taught by Kuramachi into the system of Bacich, Sasao for the purpose using together a silane coupling agent, adhesion strength and durability of adhesion can be improved (Kuramachi, [0039]).

Response to Arguments
Applicant's arguments filed 06/04/2021 have been fully considered but they are not persuasive. 
Applicant argues on pg. 6, 1st Par. “Bacich fails to disclose a “curved portion” connecting such first and second portions”
Examiner respectfully disagrees since Bacich discloses from another embodiment this claim, this “a curved portion of the flexible metal member connecting the first portion with the second portion” is taught in Figs 2-3; i.e. as curved portion of 25 between the anchoring part and the seat part 29, as clearly depicted in Figures.
Applicant argues on pg. 7, 1st Par. “Bacich fails to disclose flexures 52 as being comprised of “metal”
Examiner respectfully disagrees since Bacich, in Fig. 4, 52 are fabricated by machining and part of 85. However, this rejection is being rejected by another embodiment from Bacich, “plurality of flexible metal members” are taught in ([col. 5; 3:9] flexures e.g. 22). 
Applicant argues on pg. 7, 1st Par. “one of skill in the art would not have looked to the semiconductor laser unit of Sasao to modifythe lens cells of Bacich. Applicant submits that such a modification is instead based upon improper hindsight” 
Examiner respectfully disagrees since Sasao is related to semiconductor laser unit, and more particularly to a semiconductor laser unit having a semiconductor element, optical components, see the Abstract from Sasao “the fixation of the optical component is performed with an inorganic adhesive”. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). It is further noted that “[a] person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERTO J BETANCOURT whose telephone number is (571)270-0393.  The examiner can normally be reached on Mon - Fri: 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS PHAM can be reached on 5712723689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALBERTO J BETANCOURT/
Examiner, Art Unit 2872   
                                                                                                                                                                                                     
/MARIN PICHLER/Primary Examiner, Art Unit 2872